Citation Nr: 0624046	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-41 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to additional accrued benefits, claimed for 
reimbursement for payment of expenses related to the 
veteran's last sickness and burial.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  He died in September 2002.  The appellant is his long-
time girlfriend.  She is pursuing an accrued benefits claim 
for reimbursement for payment of expenses related to the 
veteran's last sickness and burial.  

This matter originates from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In July 2006, the Board granted the appellant's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1. The veteran died in September 2002.

2.  In rating decisions dated in January and December 2003, 
the RO granted the appellant a total burial allowance of 
$851.20.

3.  The veteran's "last sickness" was arteriosclerotic 
cardiovascular disease.  The expenses and costs claimed by 
the appellant for care of the veteran prior to his death are 
not related to the veteran's last illness.




CONCLUSION OF LAW

The criteria for payment of additional accrued benefits 
payable on account of the death of a VA beneficiary are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
3.1003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran in January 2005.  
Thus, because the VCAA notice with respect to this claim 
preceded the January 2003 rating decision from which the 
veteran appeals, it can be argued that the express 
requirements of the law as found by the Court in Pelegrini 
have not been satisfied.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 letter, as well as the October 
2003 and October 2004 statements of the case, and the March 
2005 and December 2005 supplemental statements of the case, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
notes that the January 2005 letter implicitly notified the 
claimant of the need to submit any pertinent evidence in her 
possession, to specifically include any additional evidence 
of expenses of the deceased veteran's last sickness and 
burial.  In this regard, the claimant was advised to identify 
any source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that she may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  To the extent that the 
Dingess/Hartman analysis may be analogously applied to this 
appeal, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include an effective date, 
is harmless error since no effective date will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, including 
obtaining pertinent VA medical records.  Moreover, the 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  In fact, the appellant notified the RO by 
telephone in March 2005 that she had nothing further to 
submit.  She also testified at the RO before a Decision 
Review Officer in September 2005.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The death certificate in this case shows that the veteran 
died in September 2002 of arteriosclerotic cardiovascular 
disease.  Prior to his death the veteran had been in receipt 
of nonservice-connected VA pension benefits.

In October 2002, within a year of the veteran's death, the 
appellant filed VA Form 21-601 (Application for reimbursement 
from accrued amounts due a deceased beneficiary).  

In January 2003, the RO granted service connection on an 
accrued basis for PTSD, and assigned a 70 percent rating.  
The RO also granted a total disability rating based on 
individual unemployability for accrued benefit purposes.  

Later in January 2003, the RO granted the appellant a basic 
burial allowance of $300 for nonservice-connected death.  The 
appellant disagreed with this amount and initiated an appeal.  
In a December 2003 Decision Review Officer Decision, the RO 
granted an additional burial allowance of $551.20.  The 
appellant similarly disagreed with this amount and appealed.  

Applicable law and regulations provide that benefits to which 
a beneficiary was entitled at his death, based on evidence on 
file at the date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of 
entitlement, or accrued benefits, will be paid to survivors 
as provided by law.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2005).  See Pub. Law No. 108- 183, § 104, 
117 Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 
5121(a) to repeal the two-year limit on accrued benefits for 
deaths occurring on or after the date of enactment).

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares). 38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

In all other cases, accrued benefits may be paid only as 
necessary to reimburse the person who bore the expense of 
last sickness and burial. 38 U.S.C.A. § 5121(a)(5); 38 C.F.R. 
§ 3.1000(a)(4).  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

The Board notes that the VA Adjudication Procedure Manual 
reflects that "For the purposes of adjudicating claims for 
reimbursement, last illness is the immediate attack which 
ends in death.  If the attack is acute, consider the 
beginning of the attack as the commencement of the last 
illness.  If the attack is not acute, consider the last 
illness as commencing at the time the beneficiary became so 
ill as to require the regular and daily attendance of another 
person until death."  See M21-1, Part IV, para. 27.38.

In this case, the appellant contends that she helped pay the 
veteran's expenses during the years prior to his death and 
should be reimbursed for such expenses.  She in essence 
asserts that these expenses are to be considered the expenses 
of the veteran's "last sickness."  Such expenses per the 
appellant's September 2005 hearing testimony include:  The 
purchase of an automobile and gas to get the veteran to his 
medical appointments; the repayment of a $5000 debt that the 
veteran owed a bank at the time of his death for vehicle 
repairs; the cost of extra food the appellant had to buy to 
take care of the veteran; the cost of repairing the 
appellant's well so she could give the veteran drinking 
water; towing charges that reportedly occurred from an 
accident the veteran was involved in while suffering a heart 
attack; free care the appellant and her daughter gave to the 
veteran; and a $3000 wheelchair the appellant said she bought 
for the veteran the month prior to his death.  When asked 
specifically at the hearing about medical expenses, the 
appellant said that she used to run to the drugstore to buy 
the veteran's insulin when he ran out, but she couldn't 
remember what she did with the receipts.  

With respect to the claimed expenses above, the Board finds 
that none are related to the veteran's "last sickness."  
Regarding the purchase of a wheelchair for the veteran, the 
only proof of such a purchase is a handwritten statement from 
"BM" stating that the appellant purchased a motorized 
wheelchair for the veteran.  Even assuming without deciding 
that this statement can be considered a receipt sufficient to 
establish such a purchase, there is no medical evidence 
showing that the veteran needed a wheelchair, ever used a 
wheelchair, or that such a use was related to his last 
sickness.  Moreover, the appellant testified that she 
purchased the wheelchair for the veteran in early August 
2002.  Interestingly, neither a VA examination report dated 
in late August 2002 nor VA outpatient records dated the same 
indicate that the veteran had been confined to a wheelchair.  

The Board has given due consideration to the appellant's 
testimony, along with that of her daughter, regarding their 
expenditures and efforts in providing for the veteran during 
his illness.  However, the Board is not a body of equity, but 
of law, and is therefore bound in its decisions by VA 
regulations, instructions of the Secretary, and the precedent 
opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c)(West 
2002).  

VA regulations, as set forth above, provide that accrued 
benefits are to be computed from periodic monetary benefits 
"to which a payee was entitled at . . . death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death," and that "only so much of the accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial."  38 
C.F.R. § 3.1000 (a)(4).  Clearly, this provision limits the 
amount of reimbursement to the total amount of accrued 
benefits that have already been paid.


ORDER

Entitlement to additional accrued benefits, claimed for 
reimbursement for payment of expenses related to the 
veteran's last sickness and burial, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


